Case 5:19-cv-00775-ODW-AS Document 1 Filed 04/25/19 Page 1 of 7 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178 )
 2   11400 West Olympic Boulevard
 3   Suite 200M
     Los Angeles, California 90064
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
 6   Attorneys for the Plaintiff
 7
                                    UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA

 9                                                         Case No. 5:19-cv-00775
10
                                                           COMPLAINT FOR DAMAGES
      SHANNON C. WALTON,
11
                                                           1. VIOLATION OF THE TELEPHONE
12                       Plaintiff,
                                                           CONSUMER PROTECTION ACT, 47
                v.                                         U.S.C. § 227 ET SEQ.
13

14    SPRUCE FINANCE INC.,                                 2. VIOLATION OF THE ROSENTHAL
                                                           FAIR DEBT COLLECTION PRACTICES
15                       Defendant.                        ACT, CAL. CIV. CODE § 1788 ET SEQ.

16                                                         JURY TRIAL DEMANDED
17
                                               COMPLAINT
18
               NOW COMES, SHANNON C. WALTON, through counsel, WAJDA LAW GROUP,
19
     APC, complaining of SPRUCE FINANCE INC., as follows:
20
                                       NATURE OF THE ACTION
21

22             1.    This action arises under the Telephone Consumer Protection Act (“TCPA”), 47

23   U.S.C. § 227 et seq. and the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788
24   et seq.
25
                                       JURISDICTION AND VENUE
26
               2.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
27
               3.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
28
                                                       1
Case 5:19-cv-00775-ODW-AS Document 1 Filed 04/25/19 Page 2 of 7 Page ID #:2



 1           4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
 2                                                   PARTIES
 3
             5.      SHANNON WALTON (“Plaintiff”) is a natural person, over 18-years-of-age, who
 4
     at all times relevant resided in this judicial district.
 5
             6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
 6

 7           7.      Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).

 8           8.      SPRUCE FINANCE INC. (“Spruce”) provides consumer financing to purchase

 9   residential solar systems, water conservation upgrades, and energy efficiency home improvements.
10
     It offers a suite of residential solar finance products, including solar leases, loans, power purchase
11
     agreements, and PACE products, as well as financing for complementary or stand-alone water-
12
     saving and energy efficiency home improvements that helps customers reduce their utility bill
13
     spent on power, water, and heating and cooling. The company serves homeowners and businesses
14

15   in the United States. The company offers its solutions through a network of contractor and channel

16   partners, including companies that sell and install solar PV systems, general contractors, roofers,
17   insulation and HVAC experts, and equipment manufacturers. Spruce Finance Inc. was formerly
18
     known as Kilowatt Financial, LLC. As a result of acquisition of Clean Power Finance, Inc. by
19
     Kilowatt Financial, LLC, Kilowatt Financial, LLC's name was changed. The company was founded
20
     in 2011 and is based in San Francisco, California with additional offices in Anaheim, Des Moines,
21

22   Houston, Minneapolis, and New York.

23           9.      Spruce is a “person” as defined by 47 U.S.C. § 153(39).

24           10.     Spruce is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
25                                        FACTUAL ALLEGATIONS
26
             11.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of
27
     the cellular telephone numbers ending in 0832.
28
                                                           2
Case 5:19-cv-00775-ODW-AS Document 1 Filed 04/25/19 Page 3 of 7 Page ID #:3



 1          12.     At all times relevant, Plaintiff’s numbers ending in 0832 was assigned to a cellular
 2   telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
 3
            13.     At all times relevant, Plaintiff was financially responsible for her cellular telephone
 4
     equipment and services.
 5
            14.     Plaintiff obtaining financing from Kilowatt Financial LLC to make Plaintiff’s home
 6

 7   more energy efficient.

 8          15.     In December 2015, Clean Power Finance, Inc. and Kilowatt Financial LLC merged

 9   and are now Spruce.
10
            16.     Plaintiff defaulted on payments to Spruce – ultimately resulting in an $146.82
11
     balance.
12
            17.     Plaintiff’s $146.82 balance owed Spruce is a “debt” as defined by Cal. Civ. Code §
13
     1788.2(d).
14

15          18.     Plaintiff’s $146.82 balance owed Spruce is a “consumer debt” as defined by Cal.

16   Civ. Code § 1788.2(f).
17          19.     In February 2019, Plaintiff started to receive phone calls from Spruce seeking to
18
     collect on Plaintiff’s past due balance.
19
            20.     On multiple occasions, Plaintiff answered.          Each time, Plaintiff experienced
20
     distinctive noticeable pause prior to being connected to Spruce’s representative.
21

22          21.     On March 20, 2019, March 29, 2019 and April 8, 2019, Plaintiff demanded that

23   Spruce stop calling.

24          22.     Despite Plaintiff’s demands, Plaintiff continues to receive collection phone calls
25   from Spruce.
26
            23.     In total, Spruce placed or caused others to place no less than eleven (11)
27
     unconsented-to phone calls to Plaintiff’s cellular telephone including, but not limited to on:
28
                                                        3
Case 5:19-cv-00775-ODW-AS Document 1 Filed 04/25/19 Page 4 of 7 Page ID #:4



 1                 March 12, 2019 at 12:21 PM
                   March 16, 2019 at 10:21 AM
 2
                   March 18, 2019 at 11:58 AM
 3                 March 19, 2019 at 10:09 AM
                   March 19, 2019 at 8:36 PM
 4                 March 20, 2019 at 11:48 AM
 5                 March 25, 2019 at 2:10 PM
                   March 26, 2019 at 1:08 PM
 6                 March 29, 2019 at 11:14 PM
                   April 2, 2019 at 1:39 PM
 7                 April 8, 2019 at 11:16 PM
 8
            24.     Spruce’s unconsented-to phone calls resulted in aggravation that accompanies
 9
     unsolicited telephone calls, anxiety, diminished value and utility of telephone equipment and
10
     telephone subscription services, emotional distress, increased risk of personal injury resulting from
11

12   the distraction caused by the phone calls, intrusion upon and occupation of Plaintiff’s cellular

13   telephone capacity, invasion of privacy, loss of battery charge, loss of concentration, mental

14   anguish, nuisance, the per-kilowatt electricity costs required to recharge her cellular telephone as a
15   result of increased usage of her telephone services, and wasting Plaintiff’s time.
16
                                          CLAIMS FOR RELIEF
17
                                            COUNT I:
18                    Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
19
            24.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
20
     though fully set forth herein.
21
            25.     Spruce placed or caused to be placed no less than eleven (11) non-emergency calls,
22
     including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone
23

24   utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice

25   without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).
26          26.     Upon information and belief, based on the “clear pause” Plaintiff experienced,
27
     Spruce employed an ATDS to place calls to Plaintiff’s cellular telephone.
28
                                                        4
Case 5:19-cv-00775-ODW-AS Document 1 Filed 04/25/19 Page 5 of 7 Page ID #:5



 1          27.     Upon information and belief, the ATDS employed by Spruce transfers the call to a
 2   live representative once a human voice is detected, hence the clear pause.
 3
            28.     Upon information and belief, the ATDS employed by Spruce has the capacity – (A)
 4
     to store or produce telephone numbers to be called, using a random or sequential number generator;
 5
     and (B) to dial such numbers.
 6

 7          29.     Upon information and belief, Spruce acted through its agents, employees, and/or

 8   representatives at all times relevant.

 9          30.     As a result of Spruce violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is entitled
10
     to receive $500.00 in damages for each violation.
11
            31.     As a result of Spruce’s knowing and willful violations of 47 U.S.C. §227
12
     (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.
13
            WHEREFORE, Plaintiff requests the following relief:
14

15          A.      a finding that Spruce violated 47 U.S.C. § 227 et seq.;

16          B.      an award of statutory damages of at least $500.00 for each and every violation;
17          C.      an award of treble damages of up to $1,500.00 for each and every violation; and
18
                      an award of such other relief as this Court deems just and proper.
19
                                             COUNT II:
20            Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
21
            32.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
22
     though fully set forth herein.
23
                                  Violation(s) of Cal. Civ. Code § 1788.11
24

25          33.     California Civil Code § 1788.11 provides:

26          No debt collector shall collect or attempt to collect a consumer debt by means of the
            following practices:
27

28
                                                         5
Case 5:19-cv-00775-ODW-AS Document 1 Filed 04/25/19 Page 6 of 7 Page ID #:6



 1          (d)     Causing a telephone to ring repeatedly or continuously to annoy the person
                    called; or
 2

 3          (e)     Communicating, by telephone or in person, with the debtor with such
                    frequency as to be unreasonable and to constitute an harassment to the debt
 4                  under the circumstances.

 5   Cal. Civ. Code §§ 1788.11(d) and (e).
 6          34.     Spruce violated Cal. Civ. Code §§ 1788.11(d) and (e) by calling Plaintiff’s cellular
 7
     telephone on no less than eleven (11) occasions despite Plaintiff’s multiple demands that they stop.
 8
            35.     Plaintiff may enforce the provisions of Cal. Civ. Code §§ 1788.11(d) and (e)
 9
     pursuant to Cal. Civ. Code § 1788.30 which provides:
10

11          (a)     Any debt collector who violates this title with respect to any debtor shall be
                    liable to that debtor only in an individual action, and his liability therein to
12                  that debtor shall be in an amount equal to the sum of any actual damages
                    sustained by the debtor as a result of the violation;
13
            (b)     Any debt collector who willfully and knowingly violates this title with
14
                    respect to any debtor shall, in addition to actual damages sustained by the
15                  debtor as a result of the violation, also be liable to the debtor only in an
                    individual action, and his additional liability therein to that debtor shall be
16                  for a penalty in such amount as the court may allow, which shall not be less
                    than one hundred dollars ($100.00) nor greater than one thousand dollars
17                  ($1,000.00).
18
            (c)     In the case of any action to enforce any liability under this title, the prevailing
19                  party shall be entitled to costs of the action. Reasonable attorney’s fees,
                    which shall be based on time necessarily expended to enforce the liability,
20                  shall be awarded to a prevailing debtor.
21
            WHEREFORE, Plaintiff requests the following relief:
22
            A.      a finding that Spruce violated Cal. Civ. Code §§ 1788.11(d) and (e);
23
            B.      an award of any actual damages sustained by Plaintiff as a result of Spruce’s
24
                    violation(s);
25

26          C.      an award of such additional damages, as the Court may allow, but not exceeding

27                  $1,000.00;
28
                                                         6
Case 5:19-cv-00775-ODW-AS Document 1 Filed 04/25/19 Page 7 of 7 Page ID #:7



 1           D.      an award of costs of this action, together with a reasonable attorney’s fee as
 2                   determined by this Court; and
 3
             E.      an award of such other relief as this Court deems just and proper.
 4
                                        DEMAND FOR JURY TRIAL
 5
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
 6

 7   this action so triable of right.

 8   DATED: April 25, 2019                                        Respectfully submitted,

 9                                                                SHANNON C. WALTON
10
                                                                  By: /s/ Nicholas M. Wajda
11
                                                                  Nicholas M. Wajda
12                                                                WAJDA LAW GROUP, APC
                                                                  11400 West Olympic Boulevard
13                                                                Suite 200M
                                                                  Los Angeles, California 90064
14
                                                                  Telephone: 310-997-0471
15                                                                Facsimile: 866-286-8433
                                                                  E-mail: nick@wajdalawgroup.com
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
